The State of TexasAppellee/s




                                  Fourth Court of Appeals
                                           San Antonio, Texas
                                                    July 3, 2014

                                               No. 04-14-00432-CR

                                             Otto Ray KIETZMAN,
                                                   Appellant

                                                           v.

                                           THE STATE OF TEXAS,
                                                 Appellee

              From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                   Trial Court No. 2013W0631
                          Honorable Andrew Carruthers, Judge Presiding

                                                  ORDER
        On June 20, 2014, this court ordered appellant to show cause why his appeal from the
trial court’s order dated June 2, 2014 should not be dismissed for lack of jurisdiction. The order
noted that if appellant failed to respond within the time provided, the appeal would proceed only
with regard to the trial court’s March 14, 2014 order. All other appellate deadlines were
suspended pending further order of this court.

       On July 2, 2014, appellant’s attorney filed a motion which this court has construed as a
motion for extension of time to file a response to this court’s June 20, 2014 show cause order. 1
The motion is GRANTED. Appellant’s response to this court’s June 20, 2014 show cause order
must be filed no later than August 4, 2014. FURTHER REQUESTS FOR EXTENSIONS OF
TIME TO FILE THE RESPONSE WILL BE DISFAVORED.

                                                                 _________________________________
                                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2014.


                                                                 ___________________________________
                                                                 Keith E. Hottle
                                                                 Clerk of Court

1
  Although the motion requests an extension of time to file appellant’s brief, the deadline for filing the brief has been
suspended pending our review of appellant’s response to this court’s show cause order and our resolution of the
jurisdictional issue by further order.